Citation Nr: 0336625	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-20 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1976 to May 1979.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision in 
which the RO denied a rating in excess of 10 percent for a 
left ankle disability.  The veteran filed a notice of 
disagreement (NOD) in September 2002 and a statement of the 
case (SOC) was issued in November 2002.  The veteran 
submitted a substantive appeal in December 2002.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  The medical evidence indicates that the veteran's 
service-connected left ankle disability is manifested by 
marked limitation of motion and complaints of pain, with 
momentary increases in functional loss during flare-ups.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a 20 percent rating for service-connected left 
ankle disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5271 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the claim on appeal, the 
Board finds all notification and development actions needed 
to fairly adjudicate that claim have been accomplished.  


II.	Background

In a January 1982 rating decision, the RO granted service 
connection for a left ankle disability and assigned an 
evaluation of 10 percent.  A March 1986 rating decision by 
the RO decreased this evaluation to 0 percent.  

VA medical records from January 1997 to January 1998 document 
the veteran's complaints of pain with respect to his left 
ankle.  

On VA examination in February 1998, the veteran noted that he 
experienced an intermittent pressure sensation and occasional 
sharp pains in his left ankle.  The examiner stated in his 
report that the range of motion in the left ankle was 25 
degrees dorsiflexion, equivalent to that in the right ankle, 
and 40 degrees plantar flexion, as compared to 50 degrees in 
the right ankle (the examiner did not state what the maximum 
possible values were for assessing range of motion).  The 
examiner also indicated a diagnosis of chronic left ankle 
strain.       

In an April 1998 rating decision, the RO increased the 
veteran's rating for a left ankle disability to 10 percent, 
under the diagnostic codes for degenerative arthritis (Code 
5003) and limitation of motion of the ankle (Code 5271).  

VA medical records from April 2002 note the veteran's 
assessment that his ankle condition had worsened over the 
past 6-8 months.  Records from July 2002 indicate that the 
veteran complained of progressively more intense pain in his 
ankle, that his condition hindered his ability to walk or 
run, and that he frequently needed to utilize an ankle brace.

On VA examination in July 2002, the veteran noted that over 
the years, he has developed an increasing amount of pain in 
his left ankle, particularly during colder weather.  The 
veteran also noted that he sporadically experienced swelling 
in the ankle as well as pain in weight bearing, and that at 
times while walking he would step the wrong way, leading to 
intense pain in his ankle that would in turn cause his entire 
leg to give way.  The examiner noted on physical examination 
that the range of motion in the left ankle was 10 out of 20 
degrees dorsiflexion and 45 out of 45 degress plantar 
flexion, and the examiner provided a diagnosis of post-
traumatic arthritis of the left ankle.  

VA medical records from July 2002 document continued 
complaints by the veteran with respect to the condition of 
his ankle.

The veteran's representative indicated as part of the 
veteran's December 2002 substantive appeal that the veteran 
believed that his ankle disability was more severe than his 
current rating of 10 percent.

During an April 2003 hearing before a Decision Review Officer 
(DRO), the veteran stated that he frequently experienced pain 
in his left ankle, and described in detail how his condition 
adversely impacted his ability to carry out work-related 
duties.

On VA examination in a May 2003, the veteran complained of 
constant discomfort in the left ankle, a "5/10" subjective 
rating as far as pain, occasional stiffness, and constant 
swelling.  He also complained of occasional giving way of his 
leg, and of a lack of endurance due to discomfort and to 
increased pain with long-distance walking.  He additionally 
noted flare-ups approximately two to three times per week, 
increasing in severity to "10/10" and lasting from 5-10 
minutes, and he estimated his loss of range of motion at 75 
percent-100 percent.  The veteran further stated that he was 
currently working 60-63 hours per week, at a tire 
installation service and performing various other jobs 
including driving and delivering, and building maintenance.  
He also stated that as a result of his ankle condition he 
occasionally misses work, and that he was put on light duty 
this past year for several months.  The medical examiner 
noted in the examination report that the veteran's left ankle 
showed dorsiflexion of 10 out of 20 degrees, with up to 15 
degrees motion accompanied by increasingly significant pain, 
and plantar flexion of 45 out of 45 degrees.  The examiner 
provided a diagnosis of chronic left ankle pain, noting that 
the veteran would more than likely lose approximately 25 
percent of his range of motion in his left ankle during 
flare-ups or excessive use.


III.	Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's disabilities has been 
considered; however, as an increased rating issue involves 
assessment of the severity of an already service-connected 
disability, the present level of disability is of primary 
concern when determining whether a higher evaluation is 
warranted.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved (here, Diagnostic 
Code 5271 for limitation of motion of the ankle).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5271, 
moderate limitation of motion warrants a 10 percent 
evaluation, while marked limitation of motion warrants a 20 
percent evaluation.  The normal range of motion for the ankle 
is dorsiflexion to 20 degrees and plantar flexion to 45 
degrees.  38 C.F.R. § 4.71,  Plate II.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Board finds that, in this case, there is sufficient 
evidence of left ankle limitation of motion to warrant a 20 
percent rating under Code 5271.  The veteran's initial 
disability rating of 10 percent was based upon a February 
1998 VA medical examination in which the veteran's range of 
motion in his left ankle was 25 dorsiflexion, equal to that 
in his right ankle for which the veteran was claiming no 
disability.  The veteran's plantar flexion in his left ankle 
was indicated as 40 degrees, compared to 50 degrees in the 
right ankle.  Approximately four years later, a June 2002 VA 
medical examination noted that the veteran's range of motion 
in his left ankle had decreased to 10 out of 20 degrees 
dorsiflexion, and had remained approximately the same with 
respect to plantar flexion with a finding of 45 out of 45 
degrees.  A subsequent May 2003 VA medical examination showed 
a decrease in left ankle dorsiflexion to 10 out of 20 
degrees, with up to 15 degrees motion accompanied by 
increasingly significant pain, and no change in plantar 
flexion.  This evidence reflects a decrease in dorsiflection 
over approximately the last year.   

The evidence also indicates that the veteran experiences 
functional loss of the left ankle, in addition to that shown 
objectively, due to pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 204-7.  In this regard, the Board 
notes that the veteran has repeatedly reported pain in his 
left ankle, increasing in conjunction with physical activity 
and exposure to the cold.  The veteran has also indicated 
that he experiences flare ups of pain approximately two to 
three times per week, lasting from 5-10 minutes, and that the 
pain sometimes causes his entire leg to give way.  He has 
additionally complained of stiffness, constant swelling, and 
lack of endurance.  The veteran has also explained both 
during his VA medical examinations and at his hearing how his 
ankle condition has adversely impacted his ability to perform 
job-related duties.  The May 2003 VA medical examiner also 
noted that the veteran would more than likely lose 
approximately 25 percent of the range of motion in his left 
ankle during flare-ups or excessive use.  

Given the objective findings, the veteran's complaints, and 
the examiner's assessment of probable additional functional 
loss during flare-ups, and resolving all reasonable doubt in 
the veteran's favor, the Board finds that the evidence 
demonstrates marked ankle disability, for which a 20 percent 
evaluation, under Diagnostic Code 5271, is assignable.  

The Board notes, however, that no higher evaluation is 
assignable on any basis.  As indicated above, a 20 percent 
rating is the maximum assignable rating under Diagnostic Code 
5271 for each ankle that is affected by limitation of motion.  
The Board also finds that a higher or additional evaluation 
is not assignable under the only other diagnostic code 
pursuant to which the veteran's left ankle disability could 
be rated higher, Diagnostic Code 5270 for ankylosis, as there 
is no evidence that the left ankle disability has resulted 
in, or in a disability comparable to, ankylosis.  

Additionally, there is no showing that the veteran's left 
ankle disability reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that this 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating).  Although the veteran's May 2003 VA medical 
examination report indicates that he occasionally misses work 
as a result of his ankle condition, and was placed on light 
duty for several months, it was further noted in the report 
that the veteran nevertheless is generally able to adhere to 
a full work schedule.  Accordingly, the evidence does not 
show that, at present, the left ankle disability markedly 
interferes with employment.  Moreover, this condition has not 
been shown to warrant frequent periods of hospitalization or 
to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors as those outlined above, the Board is not 
required to refer the claim for accomplishment of the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For the foregoing reasons, the Board finds that a 20 percent, 
but no higher, rating for limited motion of the left ankle, 
is warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5271; Deluca, 8 Vet. App. at 204-7.   




ORDER

An evaluation of 20 percent for a left ankle disability is 
granted.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



